DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Please note that since the previous Office action, this application has been transferred to a different examiner (Harward).

Election/Restrictions
Applicant’s election without traverse of invention I (claims 1–9) in the reply filed on 1 Aug 2022 is acknowledged.
Claims 10–36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1 Aug 2022.

Status of the Claims
Withdrawn: 10–36
Examined herein: 1–9

Priority
Applicant’s claim under 35 USC § 119(e) for the benefit of prior-filed Provisional Application No. 62/215917 is acknowledged.
In this action, all claims are examined as though they had an effective filing date of 9 Sep 2015.  In future actions, the effective filing date of one or more claims may change, due to amendments to the claims, or further analysis of the disclosure of the priority application.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1–9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites "bacterial taxon or gene sequence corresponding to gene functionality as set forth in Table A".  "Incorporation by reference to a specific figure or table 'is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.' Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993)" (MPEP 2173.05(s)).  Claim 1 does not qualify as "exceptional circumstances", because the entries in the table can be copied into the claim.  Claims 3 and 9 are also indefinite for similar reasons.
Moreover, the functional descriptions recited in Table A do not particularly point out which "gene sequences" are encompassed by the claims.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1–9 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
Claim 1 recites "providing a sample comprising microorganisms … from [an] individual human".  Regarding compliance with the written description requirement, the CAFC "[has] repeatedly stated that actual 'possession' or reduction to practice outside of the specification is not enough. Rather, as stated above, it is the specification itself that must demonstrate possession" (Ariad Pharm., Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 at 1172 (CAFC 2010)).  The instant disclosure does not sufficiently describe the procedure for providing a sample.
The disclosure states that "in some embodiments, the sample is a fecal, blood, saliva, cheek swab, urine or bodily fluid from the individual human" (¶ 0013), and provides an example of taxonomic and genetic data obtained from a set of subjects (¶ 0224).  But the disclosure never states what type(s) of sample were obtained from the test subjects.  Because "the diversity of the human microbiome varies between body sites, between patients, and over time" (Ursell, et al. Journal of Allergy and Clinical Immunology 2012; Abstract), a person of ordinary skill in the art would expect that the results presented in the disclosure — the correlation between microbiome and eczema that is essential to the practice of the invention — strongly depend on the type of sample collected.  Because the inventors did not disclose what type(s) of samples were used to establish this essential correlation, the disclosure does not sufficiently provide a sufficient written description of the invention.  The disclosure does not reasonably convey to one skilled in the art what invention the joint inventors allegedly possessed.

Claims 1–9 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for fecal samples, does not reasonably provide enablement for any of the other sample types listed in claim 7.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The specification fails to enable the claims (or the full scope of the claims) if a person of ordinary skill in the art would be faced with an undue burden of experimentation when trying to implement the invention based on the disclosure.  In re Wands (858 F.2d 731 at 737, 8 USPQ2d 1400 at 1404 (Fed. Cir. 1988)) sets forth a non-exclusive list of factors by which this burden of experimentation may be judged to be due or undue; factors that are germane to the instant case include the breadth of the claims, the nature of the invention, the existence of working examples, and the state of the prior art.
Claims 1–6, 8 and 9 encompass any kind of sample "comprising microorganisms including bacteria (or at least one of the following microorganisms: …)".  Claim 7 limits the sample to "fecal, blood, saliva, cheek swab, urine or bodily fluid from the individual human".  Because claim 1 must be broader than claim 7, claims 1–6, 8 and 9 must include other types of samples, such as hair, skin swab or scraping, sputum, or solid tissue sample.
The functioning of the invention depends on the assumption that the content of the microbiome correlates with the presence or absence of eczema: "determining that the individual human likely has a microbiome indicative of an eczema issue" (specification ¶ 0014).
In the specification, "table A shows data for eczema" (¶ 0224).  But as explained above, the disclosure does not describe what type(s) of samples were used to generate these data.  Because "the diversity of the human microbiome varies between body sites, between patients, and over time" (Ursell, et al. Journal of Allergy and Clinical Immunology 2012, Abstract; see also Ursell, et al. Journal of Allergy and Clinical Immunology 2012), a person of ordinary skill in the art would expect that the presented results strongly depend on the type(s) of samples analyzed.  Said practitioner would have no reason to expect that the results could be replicated by obtaining any of the types of samples encompassed by the claims.  Hence, this example does not constitute a "working example".  It does not provide sufficient information that one of ordinary skill in the art would be able to perform it in the same manner as performed by the inventors.
Hence, one of ordinary skill in the art would have to look outside the disclosure to determine which, if any, of the types of samples encompassed by the claims can be used for "determining that the individual human likely has a microbiome indicative of an eczema issue" (specification ¶ 0014).  As explained below, the prior art establishes such a correlation between fecal samples and eczema; this constitutes the enabled scope of the claimed invention.  But as explained previously, microbiomes vary among individuals, among sampling sites of a single individual, and across time.  So the results for fecal samples cannot be generalized to other types of samples.  The prior art does not establish the necessary correlation between any of the other sample types encompassed by the claims and eczema.
Hence, one of ordinary skill in the art would have to perform additional experimentation to determine whether some other type of samples could be used for "determining that the individual human likely has a microbiome indicative of an eczema issue" (specification ¶ 0014).  Given the complete absence of direction by the inventors, the expected low likelihood of such a correlation, and that the experimentation requires extensive human testing, the burden of this additional necessary experimentation is undue.  The disclosure therefore does not enable one of ordinary skill in the art to practice the full scope of the claims.

Additionally, the specification, while being enabling for samples comprising bacteria, does not reasonably provide enablement for samples that do not comprise bacteria.  Claim 1 recites "a sample comprising microorganisms including bacteria (or at least one of the following microorganisms including: bacteria, archaea, unicellular eukaryotic organisms and viruses, or the combinations thereof)".  Claim 1 encompasses embodiments where the sample comprises only viruses, or only "unicellular eukaryotic organisms".
Claim 3 recites "sequencing bacterial DNA from the sample".  It is not possible to sequence "bacterial DNA" from a sample comprising only viruses, or only unicellular eukaryotic organisms.  The disclosure therefore does not enable one of ordinary skill it the art to practice the full scope of the claimed invention in this respect.
Additionally, as explained above, data in the disclosure and the prior art establish a correlation between the bacterial microbiome and eczema, but do not establish any sort of correlation between viral microbiome and eczema, or unicellular eukaryotic microbiome and eczema.  So the disclosure does not enable one of ordinary skill in the art to practice the full scope of the claimed invention in this respect.

Additionally, claim 9 does not reasonably provide enablement for treating eczema by providing a dose of one or more of the bacteria listed in Table A.
The disclosure does not provide any data establishing treatment efficacy.  Regarding treatment of atopic dermatitis (i.e. eczema), "probiotics for the prevention or intervention of AD [atopic dermatitis] is a vast underestimated area of research; and as a result, there is no reliable evidence to date that strongly supports their safe application. … [T]hese uncertainties need to be further clarified before corroborating the preventive impact of probiotics in the prevention and/or treatment of AD" (Rather, et al. Frontiers in Microbiology 2016; p. 4, bot. of col. 2).  Hence, one of ordinary skill in the art would have to perform extensive additional experimentation on humans to determine how administration of one of the bacteria listed in Table A could successfully treat eczema, if it even could be used successfully in the first place.  The disclosure therefore does not enable one of ordinary skill in the art to practice the invention of claim 9.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–8 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the judicial exception of "a microbiome indicative of, or microbiome composition associated with, eczema issue", and the abstract idea of "determining a classification of occurrence of a microbiome indicative of an eczema issue".

Step 1: The Four Categories of Statutory Subject Matter (MPEP 2106.03)
The claims are directed to "a method", which is one of the categories of statutory subject matter.

Step 2A, Prong One: Whether the Claims Set Forth or Describe a Judicial Exception(MPEP 2106.04 § II.A.1)
Natural correlations recited in claims include "a microbiome indicative of, or microbiome composition associated with, eczema issue".
Mathematical concepts recited in the claims include "comparing the determined amount(s) to a disease or health condition signature having cut-off or probability values for amounts of the bacteria taxon and/or gene sequence" 
Steps of evaluating, analyzing or organizing information recited in the claims include "determining a classification of the presence or absence of the microbiome indicative of an eczema issue" and "determining a course of treatment for the individual human".
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute judicial exceptions.  The claims must therefore be examined further to determine whether they integrate those judicial exceptions into a practical application (MPEP 2106.04(d)).

Step 2A, Prong Two: Whether the Claims Contain Additional Elements that Integrate the Judicial Exception(s) into a Practical Application (MPEP 2106.04 § II.A.2)
Claim 1 recites additional elements that are not abstract ideas: "providing a sample comprising microorganisms" and "determining an amount(s) of at least one or more of [bacteria taxa or gene sequences] in the sample".  Claim 2 further limits the determining to "preparing DNA from the sample and performing nucleotide sequencing".  Claim 3 further limits the determining to "deep sequencing bacterial DNA", and claims 4 and 5 in turn limit this to "random deep sequencing" and "deep sequencing of 16S rRNA coding sequences".  These additional claim elements constitute insignificant extrasolution activity. Factors that indicate that claim elements are insignificant extrasolution activity include whether the claim element is well known, whether it imposes meaningful limitations on the scope of the claim, and whether it amounts to necessary data gathering.  The specification states that DNA sequencing technology is well known (¶¶ 0050–0056).  Its inclusion in the claim does not impose any meaningful limits on the scope of the claim, because the claimed sequencing would be performed in exactly the same manner if a different data analysis procedure were performed.  And finally, the sequencing merely provides the microbiome characterization data that the abstract idea — the "determining a classification of occurrence of a microbiome indicative of an eczema issue" — needs to operate.  Hence, these steps constitute insignificant extrasolution activity, and does not integrate the abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(g)).
Claim 3 recites the non-abstract element of using "a computer system". The claims do not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims state nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(f)).
Claim 8 recites "treating the individual human to ameliorate at least one symptom of the microbiome indicative of the eczema tissue".  For a treatment step to integrate the judicial exception into a practical application, "the treatment or prophylaxis limitation must be 'particular,' i.e., specifically identified so that it does not encompass all applications of the judicial exception(s)" (MPEP 2106.04(d)(2).  In this instance, the "treatment" of claim 8 is not particular; it encompasses all treatments that might ameliorate eczema.  As such, it only generally links the abstract idea to the technological environment of eczema treatments, rather than integrating the abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(h)).  In contrast, claim 9 — which is not rejected under § 101 — recites a particular treatment: administering a dose of one or more types of bacteria.
None of the other dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).

Step 2B: Whether the Claims Contain Additional Elements that Amount to an Inventive Concept(MPEP 2106.05)
As explained above, the generic steps of sequencing DNA in a sample constitute insignificant extrasolution activity, and when considered individually, are insufficient to constitute inventive concepts that would render the claims significantly more than an abstract idea (see MPEP 2106.05(g)).
Additionally, the specification states that "DNA sequencing can be performed as desired. Such sequencing can be performed using known sequencing methodologies, e.g., Illumina, Lifetechnologies [sic], and Roche 454 sequencing systems" (¶ 0050), and that "the sequence can be determined using any other DNA sequencing method" (¶ 0054).  Hence, these elements were well-understood, routine and conventional practices in the art prior to the time of invention.  Hence, these elements, when considered individually, are insufficient to constitute inventive concepts that would render the claims significantly more than an abstract idea (see MPEP 2106.05(d)).
As explained above, the mere instructions to implement the abstract idea using a computer are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)).
When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. DNA sequencing, including computerized analysis of the resulting sequences).  See MPEP 2106.05(a) and 2106.05(h).

Conclusion: Claims are Directed to Non-statutory Subject Matter
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Vebø, et al. (US 2013/0303397).
Claim 1 is directed to a method comprising
(a)	"providing a sample comprising microorganisms including bacteria …"
(b)	"determining an amount(s) of at least one or more of the following in the sample …"
(c)	"comparing the determined amount(s) to a disease or health condition signature …"
(d)	"determining a classification of the presence or absence of the microbiome indicative of an eczema issue"
With respect to claim 1, Vebø teaches
(a)	obtaining a sample from the GI tract of a subject (0149–0150), which includes bacteria (0074)
(b)	determining the amounts of a plurality of bacteria in the sample (0169–0170; 0173); the bacteria can include Firmicutes (0074), which a 
(c)	"comparing said profile to a standard microbiota profile of the GI tract that is characteristic of a disease or condition or a stage thereof or the risk of developing a disease or condition" (0174); "suitable techniques for measuring statistical significance in the methods of the invention are ANOVA, Mann-Whitney-Wilcoxon (MWW) Test, Kruskal-Wallis Test and Tukey's Honestly Significant Differences (HSD) Test" (0189), all of are comparisons with probabilistic cutoffs
(d)	"determining the degree of correlation between said profiles. In this embodiment said degree of correlation is indicative of the presence or absence of said disease or condition" (0176–0177); the condition can be eczema (0005)
With respect to claim 2, Vebø teaches hybridizing probes of known, unique sequences with the sample, thereby identifying specific taxa (0074); this is a type of sequencing by hybridization.
With respect to claim 7, Vebø teaches "faecal samples are preferred" (0150).
With respect to claim 8, Vebø teaches that the method can be used "to monitor the effects of treatment" (0184), necessitating that the condition (i.e. eczema) is being treated.
Vebø therefore anticipates the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3–5 are rejected under 35 U.S.C. 103 as being unpatentable over Vebø as applied to claim 1 above, and further in view of Shah, et al. (Pacific Symposium on Biocomputing 2010).
Vebø teaches a method of characterizing the bacterial constituents of a sample obtained from a subject using sequencing by hybridization, whereas the claimed method uses "deep sequencing".
Shah teaches using deep shotgun (i.e. "random") or 16S rRNA sequencing to profile the bacterial species within a metagenomic sample (Abstract).  Shah teaches that either of these techniques can be used to characterize a sample, though they should not be interchanged (Abstract).
An invention would have been obvious to one of ordinary skill in the art if some teaching in the prior art would have led that person to modify prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have followed the teachings of Shah — that deep shotgun or 16S rRNA sequencing can be used to quantify the bacteria in a metagenomic sample — and modified the method of Vebø to use deep sequencing instead of sequencing by hybridization.  Given that the profiling method of Vebø requires only bacterial abundance data, which can be generated by the methods of Shah, said practitioner would have readily predicted that the modification would successfully result in a method of characterizing the bacterial constituents of a sample obtained from a subject using deep sequencing.  The invention is therefore prima facie obvious.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Vebø as applied to claim 1 above, and further in view of Colwell, et al. (US 2012/0004111).
Vebø teaches a method of characterizing the bacterial constituents of a sample obtained from a subject to diagnose a condition such as eczema, but does not teach "obtaining physiological, demographic or behavioral information from the individual human" or using that information in the diagnosis.
Colwell teaches
methods capable of characterizing populations of organisms within a sample. The characterization may utilize probabilistic matching of short strings of sequencing information to identify genomes from a reference genomic database to which the short strings belong. The characterization may include identification of the microbial community of the sample to the species and/or sub-species and/or strain level with their relative concentrations or abundance. (Abstract)

Colwell teaches that this method can include "access[ing] patient data, i.e. the medical diagnosis or risk assessment for a patient particularly data from point of care diagnostic tests or assays, including immunoassays, electrocardiograms, X-rays and other such tests, and provide an indication of a medical condition or risk or absence thereof" (0093).  Colwell further teaches that "depending on the genome identity of the bio-agent [i.e. the bacteria in the sample] and the medical data about the patient, an effective 'Treatment Intervention' can be administered. The treatment can be based on the effective mitigation or neutralization of the bio-agent and/or its secondary effects and based on the patient history if there are any contra-indications" (0093).
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to obtain physiological data from the patient, as taught by Cowell, and include it with the microbial abundance information in the diagnosis method of Vebø, because Cowell teaches that doing so helps determine a more effective course of treatment for the patient.  Given that both Vebø and Cowell are directed to diagnosing patient conditions using bacterial abundance profiles from patient samples, said practitioner would have readily predicted that the combination would successfully result in a method of characterizing the bacterial constituents of a sample obtained from a subject, and using the bacterial abundance information and other physiological information to diagnose a condition such as eczema.  The invention is therefore prima facie obvious.

Conclusion
No claim is allowable.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Abrahamsson, et al. (Journal of Allergy and Clinical Immunology 2012); Hong, et al. (PLoS One 2010) and Nylund, et al. (BMC Microbiology 2013) teach links between gut microbiota and eczema in infants.  Blaser, et al. (US 2012/0171193) teaches using skin microbiota analysis to diagnose skin conditions.  Grice, et al. (Nature Reviews Microbiology 2011) reviews characteristics of the skin microbiome.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324. The examiner can normally be reached M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631